NUMBER 13-21-00026-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


              IN RE HYUNDAM INDUSTRIAL COMPANY, LTD.


                       On Petition for Writ of Mandamus.


                                        ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Relator Hyundam Industrial Company, Ltd. filed a petition for writ of mandamus in

the above cause on January 21, 2021. Through this original proceeding, relator seeks to

compel the trial court to vacate its January 13, 2021 order compelling discovery and strike

certain specified interrogatories and requests for production. Relator has also filed a

motion to stay through which it seeks to stay the production of the discovery at issue.

      The Court, having examined and fully considered the motion to stay, is of the

opinion that it should be granted as stated herein. See TEX. R. APP. P. 52.10(b). The

motion to stay is GRANTED and the trial court’s January 13, 2021 order is STAYED pending
further order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case is

finally decided.”).

       The Court requests that the real party in interest, Paul Swacina, as Successor

Guardian of the Person and Estate of Johari Kibibi Powell, an incapacitated person, Paul

Swacina as next friend of D.A.P., D.A.C., and D.A.C., minor children, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus and motion for temporary relief on or before the expiration of ten days

from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed on the
21st day of January, 2021.




                                                  2